Citation Nr: 1212863	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 30, 2002 for the grant of service connection of cervical spine degenerative disc disease (DDD) and cervical spine radiculopathy of the left upper extremity (LUE), to include the issue of whether there was clear and unmistakable error (CUE) in an August 24, 1994 decision which denied reopening this claim on the basis of new and material evidence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In December 2010, the Board remanded this claim for the agency of original jurisdiction (AOJ) to adjudicate the issue of whether there was clear and unmistakable error in the August 1994 rating decision, which denied reopening the Veteran's claim based on new and material evidence.  All requested development has been completed and the claim is again before the Board.  


FINDINGS OF FACT

1.  The Veteran filed for service connection for a cervical spine disorder in November 1992, the same month she separated from active duty.  

2.  In denying the claim in 1993 and 1994, the RO relied on a January 1993 VA examination which did not find evidence of a current disability.  
	
3.  The May 1993 rating decision denied the Veteran's claim on the basis that there was no current diagnosis of cervical radiculoneuropathy complicated by myofascitis and cervical spine hypolodoris, and it was not shown to be a chronic condition.  

4.  While the Veteran filed a notice of disagreement (NOD) to this rating decision in February 1994 and while an August 1994 decision continued to deny this claim, she did not appeal the decisions and they became final.   

5.  A petition to reopen this claim was received on September 30, 2002.  A November 2005 rating decision granted the Veteran's claim of service connection of cervical spine DDD and cervical spine radiculopathy of the LUE, with a retroactive effective date from the date of receipt of the petition to reopen.   

6.  The Veteran has made non-specific allegations of error in August 1994 rating decision.  Such allegations do not set forth the legal or factual basis for any error in that decision, nor do they describe why the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2002, for the grant of service connection of cervical spine degenerative disc disease (DDD) and cervical spine radiculopathy of the left upper extremity (LUE), to include the issue of whether there was clear and unmistakable error (CUE) in an August 24, 1994 rating decision which denied reopening this claim on the basis of new and material evidence are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address this claim on its merits, providing relevant VA laws and regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for a cervical spine disability with radiculopathy in the left upper extremity.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a SOC if the disagreement is not resolved.  And since the RO issued an SOC in November 2006 and SSOC in July 2011, in response to the Board's December 2010 remand, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than September 30, 2002, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  To the extent she is alleging CUE in a prior August 1994 RO decision initially considering and administratively denying her claim for service connection for a cervical spine disability and left upper extremity radiculopathy, the VCAA has no application to this specific component of her claim for an earlier effective date retroactive to that point in time (i.e., back to her initial November 1992 claim).  Indeed, the Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, and more specifically a petition to reopen this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Analysis - Effective Date Earlier September 30, 2002 for the Grant of Service Connection for Cervical Spine DDD and Cervical Spine Radiculopathy of the LUE

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran filed her initial claim of entitlement of service connection for this disorder in November 1992, the same month she separated from active duty.   So this is the earliest possible effective date she may receive in a best case scenario.  However, since the May 1993 and August 1994 decisions denied her entitlement to this disability and she did not appeal the denials, they became final and binding based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Thereafter, when she filed her petition to reopen in September 2002, the RO considered first required there to have been new and material evidence to reopen the claim.  38 C.F.R. § 3.156(a).  Consequently, the earliest possible effective date the Veteran may receive is September 30, 2002, when she filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the May 1993 and August 1994 decisions denying her claim, and did not file a petition to reopen this claim until September 30, 2002, which was granted, this is the earliest possible effective date she may receive for the eventual grant of service connection for her cervical spine DDD and LUE radiculopathy.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

As the general rule for effective dates does not avail her, the Veteran's only path to establish an earlier effective date prior to September 30, 2002 is to show the existence of CUE in the final August 1994 RO rating decision.  The Veteran's theories on this basis are addressed below.  

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely NOD following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the initial August 1994 decision.

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE, which is: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence like this submitted or otherwise obtained long after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision(s) in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The August 1994 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, she did not perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Therefore, CUE must be established to amend or reverse the decision so that an earlier effective date might be established for the grant of service connection for her cervical spine DDD and LUE radiculopathy.

Regarding alleged error in the August 1994 decision, she states that her service treatment records and private chiropractic records showed the existence of her current disability, currently diagnosed as cervical spine DDD and radiculopathy of the LUE.  These records were noted in her November 2006 SOC, which she argues showed her entitlement to service connection at the time of her initial filling in November 1992.  Additionally, she claims that she does not have her initial rating decision because she was relocating from Texas to Ohio and job hunting so, admittedly, she did not make time to appeal that decision, which is certainly not a basis to find CUE.  So, she believes that when the RO issued the prior August 1994 decision, there was sufficient evidence of record to grant her claim of service connection for this disability.  

However, the Veteran's assertions concerning the service treatment records and private records are simply a disagreement with the weighing of the evidence and the factual determinations the RO reached.  Unfortunately, the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  There is simply no indication that the RO did not consider her treatment records or private records.  In fact, the Veteran was scheduled for a VA compensation exanimation in January 1993.  The examiner noted the Veteran's in-service complaints of headaches with neck and back pain.  The examiner also noted treatment by a private physician, who diagnosed cervical radiculoneuropathy complicated by myofascitis and cervical spine hypolodoris.  The examiner also considered the Veteran's private chiropractic treatment.  After a review of the medical evidence in the record, the examiner conducted a physical examination and found no evidence of a current disability.  In this respect, the examiner noted that she Veteran had full range of motion of the cervical spine.  Additionally, a neurological examination was normal in the upper extremities.  X-ray findings showed reversal of the cervical spine, but no other abnormalities.  Consequently., the Veteran was diagnosed only with a history of discomfort and stiffness in the left upper trapezius near the neck.  

As is evidenced by the record, the VA examiner specifically mentioned both the in-service complaints and the private treatment records.  Indeed, review of the rating decision narrative and the evaluation report itself simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued, i.e., that the Veteran's claim for service connection would have been granted.  In this respect, while there was some other evidence showing a neck condition, it was not unreasonable for the RO to rely on the VA examination which did not reveal a current neck disability.  

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record at the time of the rating decision in question demonstrated entitlement to service connection for her cervical spine DDD and LUE radiculopathy is, in essence, a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.

Therefore, the Board finds that the August 1994 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the August 1994 rating decision that initially denied her claim.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE, and accordingly, there is no basis for establishing an earlier effective date for the grant of service connection for this disability prior to September 30, 2002.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date prior to September 30, 2002, for the grant of service connection for cervical spine DDD and LUE radiculopathy.  



ORDER

The claim for an effective date earlier than September 30, 2002 for the grant of service connection cervical spine degenerative disc disease (DDD) and cervical spine radiculopathy of the left upper extremity (LUE), to include the issue of whether there was clear and unmistakable error (CUE) in an August 24, 1994 decision, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


